Citation Nr: 1107362	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to November 
1981.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss.

The December 2006 rating decision also denied entitlement to 
service connection for bilateral tinnitus.  A June 2007 rating 
decision granted service connection for bilateral tinnitus, which 
represents a full grant of benefits sought on appeal.  


FINDING OF FACT

Bilateral hearing loss was first demonstrated long after service 
and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in August 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the August 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA treatment records.  
There is no indication in the record that there are additional 
relevant records.  Additionally, the Veteran was provided a 
proper VA examination in May 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service connection 
when the auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Upon VA audiological examination in May 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
45
LEFT
15
20
30
35
50

Speech audiometry revealed speech recognition ability of 94 
percent in ears.  Bilateral mild to moderate sensorineural 
hearing loss was diagnosed.  The puretone thresholds recorded 
during the June 2010 VA examination are sufficient to qualify as 
a current disability under 38 C.F.R. § 3.385.

The Veteran contends that he incurred bilateral hearing loss as a 
result of in-service acoustic noise exposure from internal 
combustion engines, heavy machinery, gunfire and aircraft.  His 
statements regarding in-service noise exposure are consistent 
with the conditions of his service as an infantryman and are 
found to be credible.  Moreover, he was awarded the Combat 
Infantryman Badge, demonstrating combat experience.  Accordingly, 
though the claimed noise exposure is not shown in the service 
treatment records, its incurrence is conceded in accordance with 
the provisions of 38 U.S.C.A. § 1154(b).  

Two of the three elements necessary for service connection-
current bilateral hearing loss and an in-service injury-are thus 
demonstrated.

However, service connection also requires a nexus between current 
symptoms and such in-service noise exposure or a continuity of 
symptomatology.  

Service treatment records include audiograms dated in June 1961, 
October 1963, April 1973, November 1975 and August 1981, which 
revealed bilateral hearing loss to be within normal limits.  At 
no time was an auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz 40 decibels or greater, the 
auditory thresholds for at least three of these frequencies 26 
decibels or greater, or speech recognition scores using the 
Maryland CNC Test less than 94 percent.  While the Veteran 
reported ear, nose or throat trouble in an August 1981 report of 
medical history at separation, he specified that he had had an 
inner ear infection and there was no mention of impaired hearing.

The May 2007 VA examiner found that the Veteran's current 
bilateral hearing loss was not caused by or the result of 
military noise exposure.  The examiner noted that the audiogram 
conducted at the Veteran's separation examination was normal for 
rating frequencies and stated that noise exposure did not cause 
delayed onset hearing loss.  

The only evidence in favor of a positive nexus between current 
hearing loss and in-service noise exposure are the Veteran's 
contention, as reported by his representative.  However, the 
record reflects a significant gap of almost 30 years between 
discharge and evidence of his first treatment or complaints of 
hearing loss and the Veteran has not reported a continuity of 
symptomatology.  

It would require medical expertise to say that the current 
hearing loss, first shown long after service, was the result of 
in-service noise exposure, as opposed to some other cause.  There 
is no evidence that the Veteran possesses such expertise.  Hence, 
he would not be competent to say that his delayed onset hearing 
loss is related to service.  The only competent opinion, that of 
the VA examiner, is against the claim.  That opinion considered 
an accurate history and was supported by a rationale.

Therefore, the weight of the evidence is against a link between 
the current hearing loss and service.  In arriving at this 
decision, the Board has considered the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


